UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7278


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WAYNE LADRELL WARREN, a/k/a Stink,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:00-cr-00026-H-1)


Submitted:    August 31, 2009                 Decided:    October 8, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Ladrell Warren, Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne    Ladrell    Warren       appeals    the     district   court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          United States v. Warren, No. 4:00-cr-

00026-H-1   (E.D.N.C.    July    2,   2009).       We    deny    the   motion    for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court     and     argument    would     not    aid   the

decisional process.

                                                                           AFFIRMED




                                         2